Citation Nr: 0607887	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  98-17 644 A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), in June and December 1997, denying 
service connection for bipolar disorder.

The Board remanded this case to the agency of original 
jurisdiction (AOJ) in March 2005.


FINDING OF FACT

Current bipolar disorder as likely as not had its onset in 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bipolar disorder are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005), requires VA to provide notice and assistance to 
claimants for VA benefits.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
being rendered in this case, further assistance is 
unnecessary to aid the veteran in substantiating his claim.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

In order to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The veteran's service medical records do not reveal any 
psychiatric complaints, treatment, or diagnoses.  However, 
they do confirm that he suffered a concussion in June 1953 
and that in July 1953, he still complained of recurrent 
frontal headaches.

The post-service evidence confirms receipt of private mental 
health treatment as early as in 1983, and VA mental health 
treatment, mostly for bipolar disorder, since March 1986.

In support of his claim, the veteran has submitted three 
statements subscribed by mental health experts, all dated in 
April 1996; a May 1996 statement subscribed by a private 
psychiatrist; a January 1997 statement subscribed by another 
private mental health expert; a March 2001 statement 
subscribed by a VA staff psychiatrist; and a December 2001 
statement subscribed by a VA clinical psychologist.  These 
statements will be briefly discussed in the following 
paragraphs.

In the first of the April 1996 statements, R.H., Deputy Chief 
of the Medical Corps of the Bureau of Medicine and Surgery, 
Department of the Navy, indicated that a staff physician had 
reviewed the veteran's records and that it was his opinion 
"that a diagnosis of Bi-Polar Mania-Manic Depression could 
not have been detected based on the information available in 
these records."

In the second of the three April 1996 statements, G.D. wrote 
that although the veteran's bipolar illness was first 
diagnosed at age 54, this did not necessarily imply that it 
began then, as it often started early in life and "therefore 
theoretically could ... have begun at or prior to age 19."

In the third of the three April 1996 statements, J.E. 
asserted that the age of onset of the first episode of 
bipolar-related depression or mania is often in the late 
teens or early 20's, or it may occur later in life, with some 
individuals not showing it until their 60's or 70's.  He 
explained that the detection of the illness was dependent 
upon recognition of its clinical manifestations of severe 
depression or mania and after having elicited a detailed 
history regarding such episodes.

In the May 1996 statement, J.K., a private psychiatrist, 
explained that "age 54 [wa]s unusually late in life for 
first onset of bipolar disorder," as the typical age of 
onset was 25.  He opined that it was entirely possible for 
the veteran to have had bipolar disorder much earlier in his 
life and not having had it diagnosed at that time.  The 
veteran could have had the symptoms in his 20's and not 
sought treatment.  J.K. further noted that the military could 
have detected the veteran's bipolar disorder upon entrance 
examination if they had asked him the appropriate questions 
regarding his psychiatric history or if he had been acutely 
ill at the time of his interview.

In the January 1997 statement, L.P. stated that the veteran, 
had been his patient in group therapy since 1987, had been 
diagnosed as bipolar depressive in 1984 in the private 
sector, and in 1988, by VA.  The veteran, who had been under 
treatment with Lithium Carbonate since that time, reported 
having been attacked by several Japanese civilians while in 
service in June 1953, resulting in a kick in the left eye and 
a wound over the eye that had required stitches.  He had 
received a second trauma to the head when he was injured by a 
rock while swimming.  The veteran believed that his current 
psychiatric problems were related to these traumatic 
episodes, as his anxiety and panic behavior began with the 
incident with the Japanese and his insecurity had gotten 
worse over the years.

In the March 2001 statement, a VA staff psychiatrist stated 
that the veteran had been receiving mental health treatment 
from VA since 1988, that he had been her patient for the past 
year, and that he had bipolar disorder, mixed type.  The 
veteran claimed that he was kicked in the face and head while 
in service and that he had a mood disorder.  In the opinion 
of the VA psychiatrist, "[i]t may well be that he had onset 
of mood disorder while in service, through one of the 
[b]ipolar symptoms, namely indiscretion, he got in a 
situation which led to his being hit on the head."

In the December 2001 statement, a VA clinical psychologist 
confirmed that the veteran had a working diagnosis of bipolar 
disorder, with obsessive-compulsive features, and that he had 
been his patient, individually and in groups, since 1987.

Also part of the pertinent evidence is a September 2004 VA 
mental health treatment record, subscribed by the veteran's 
VA treating psychiatrist (who subscribed the above cited 
opinion of March 2001), opining that "the age of onset [of 
bipolar disorder] is usually the late teens or early 20s, so 
it is more likely than not [that] he was afflicted [with 
bipolar disorder] while in service, though [it] might not 
have [produced a] noticeable manifestation until [a] later 
date."

Additionally, the veteran underwent a VA mental health 
examination in April 2005, pursuant to the instructions of 
the Board remand of March 2005.  

The examiner noted a long history of outpatient mental health 
treatment for bipolar disorder.  The examiner offered the 
following opinion:

[I]t is really impossible to say whether 
or not this...veteran's Bipolar Disorder is 
at least as likely as not due to a 
disease or injury that he sustained in 
the service.  The [veteran] reports 
during today's examination that he did 
not experience any mental health problems 
while he was in the service but as [his 
VA treating psychiatrist] notes in her 
September 30, 2004 note, the age of onset 
for Bipolar Disorder is usually in the 
late teens or the early 20's so it is 
possible that he may have been afflicted 
while he was in the service even though 
he might not have had a noticeable 
manifestation of symptoms until a later 
date.  However, there is no way beyond 
speculation [that] an opinion can really 
be rendered as to whether or not his 
Bipolar Disorder was aggravated by events 
that took place while he was in the 
service.

Analysis

The evidence demonstrates that the veteran suffered an injury 
during service and that he currently has a diagnosis of 
bipolar disorder.  Thus, the service connection criteria of 
inservice injury or disease and a current disability are met 
in this case.

In regards to the question of whether the current disability 
is etiologically related to service, there are medical 
opinions in the record suggesting the existence of a link and 
other medical opinions indicating that the existence of the 
claimed link is certainly possible, even though it cannot be 
affirmed as an absolute certainty.  There is evidence against 
the claim, including the fact that a psychiatric disability 
was not identified until long after service, and that the 
veteran has recently stated that he had no psychiatric 
symptomatology during service.  The medical opinions, 
however, seem to take into account the absence of treatment 
for a psychiatric disability in the years immediately 
following service.  There is no competent opinion against 
linking the current psychiatric disability to service.  Thus, 
the Board finds that the evidence is in equipoise.  

With resolution of any reasonable doubt in favor of the 
veteran, the claim is allowed.


ORDER

Service connection for bipolar disorder is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


